Case 1:20-cv-02293-RM-NYW Document 31 Filed 01/04/21 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge Raymond P. Moore

  Civil Action No. 20-cv-02293-RM-NYW

  CORY SEARS,

           Plaintiff,

  v.

  JEFFERSON COUNTY DETENTION CENTER,
  JEFFERSON COUNTY COURTS, and
  ARAMARK,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

           This matter is before the Court on the December 4, 2020, Recommendation of United

  States Magistrate Judge Nina Y Wang (the “Recommendation”) (ECF No. 28) to (1) dismiss this

  action without prejudice pursuant to D.C.COLO.LCivR 41.1 for failure to prosecute and to

  comply with court orders and (2) to deny Defendant Jefferson County Detention Center’s Motion

  to Dismiss (ECF No. 19) as moot. The Recommendation is incorporated herein by reference. See

  28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

           The Recommendation advised the parties that specific written objections were due within

  fourteen days after being served with a copy of the Recommendation. (ECF No. 28, pages 4-5.)

  Despite this advisement, no objections to the Recommendation have to date been filed by any

  party and the time to do so has expired. (See generally Dkt.)1



  1
   The Court recognizes that, as with other recent mailings, the Recommendation was returned to the court as
  undeliverable (ECF No. 30). But it was Plaintiff’s obligation to provide notice of any change of mailing address,
  D.C.COLO.LCivR 5.1(c) & D.C.COLO.LAttyR 5(c), and he has failed to do so.
Case 1:20-cv-02293-RM-NYW Document 31 Filed 01/04/21 USDC Colorado Page 2 of 2




         The Court concludes that Magistrate Judge Wang’s analysis was thorough and sound, and

  that there is no clear error on the face of the record. See FED. R. CIV. P. 72(b) advisory

  committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

  is no clear error on the face of the record in order to accept the recommendation.”); see also

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

  district court may review a magistrate’s report under any standard it deems appropriate.”). The

  Recommendation is, therefore, accepted and adopted as an order of this Court.

         In accordance with the foregoing, the Court:

         (1)     ACCEPTS and ADOPTS the Recommendation of United States Magistrate Judge

         (ECF No. 28) in its entirety;

         (2)     DENIES Defendant Jefferson County Detention Center’s Motion to Dismiss (ECF

         No. 19) without prejudice as moot;

         (3)     DISMISSES this action without prejudice in accordance with this Order and with

         the Court’s Order of August 10, 2020 (ECF No. 8);

         (4)     DIRECTS the Clerk to enter judgment in favor of Defendants and against Plaintiff;

         and

         (5)     DIRECTS the Clerk to close this case.

         DATED this 4th day of January, 2021.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                    2
